ORDER
PER CURIAM.
Kaplan Real Estate Company, Inc. appeals from the portion of a judgment entered in favor of Wolken Real Estate Advisors, Inc. on its cross-claim for part of a real estate commission. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appeal's. An opinion would have no precedential value. However, the parties have been provided with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).